Citation Nr: 1609037	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  10-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for erectile dysfunction (ED), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection for a psychiatric disorder is warranted.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for borderline avoidant personality disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  Thereafter, in November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Unfortunately, while a written transcript of the DRO hearing is of record, a transcript of the November 2012 Board hearing is unavailable.  Thus, in February 2013 the Board remanded the issues on appeal for another Board hearing in accordance with the Veteran's request.  While a second Board hearing was scheduled for October 2014, the Veteran subsequently withdrew his request for another hearing.  38 C.F.R. § 20.704(e) (2015).  

In his August 2007 claim, the Veteran specifically sought service connection for PTSD and any "other psychological disabilities[.]"  Accordingly, the Board has amended the reopened claim on appeal pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), as indicated on the cover page.



FINDING OF FACT

In February 2016, the Board received notice that the Veteran died this month.  


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015); 79 Fed. Reg. 52982 -84 (September 5, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person  to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A.§ 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015).  A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. §§ 3.1010(b), 20.1302(a).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2) (2015).


ORDER

The appeal is dismissed.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


